CLARE E. CONNORS 7936
Attorney General of Hawai‘i

CARON M. INAGAKI 3835
KENDALL J. MOSER 6515
Deputy Attorneys General
Department of the Attorney

General, State of Hawat‘i
425 Queen Street
Honolulu, Hawaii 96813
Telephone: (808) 586-1494
Facsimile: (808) 586-1369

E-Mail: Caron M. Inagaki@hawaili.gov
Kendall.J. Moser @hawaii.gov

Attorneys for Defendant
CLARE E. CONNORS, in her Official
Capacity as the Attorney General
of the State of Hawai‘i
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

TODD YUKUTAKE and DAVID
KIKUKAWA,

Plaintiffs,
VS.
CLARE E. CONNORS, in her
Official Capacity as the Attorney

General of the State of Hawaii,

Defendant.

 

 

CIVIL NO. 19-00578 JMS-RT

DEFENDANT CLARE E. CONNORS’
MOTION FOR STAY PENDING
APPEAL; MEMORANDUM IN
SUPPORT OF MOTION;
DECLARATION OF KENDALL J.
MOSER; EXHIBITS “A”-“B”;
CERTIFICATE OF SERVICE

Chief Judge J. Michael Seabright
DEFENDANT CLARE E. CONNORS’
MOTION FOR STAY PENDING APPEAL

Defendant CLARE E. CONNORS, in her Official Capacity as the Attorney
General of the State of Hawaii (“Defendant”), by and through her attorneys, Caron
M. Inagaki and Kendall J. Moser, Deputy Attorneys General, hereby moves this
Honorable Court for an order granting a stay pending appeal of: (1) the Order
Granting Plaintiffs’ Motion for Summary Judgment and Denying Defendant’s
Counter Motion for Summary Judgment filed on August 16, 2021 (ECF 107); and
(2) the Judgment subsequently entered upon that Order, including any Injunction.
As discussed in the attached memorandum in support, a stay is warranted to
maintain the status quo and minimize disruptive effects while Defendant pursues
an appeal. If the Court denies a stay pending appeal, Defendant requests in the
alternative that this Court grant an administrative or temporary stay pending
proceedings associated with a motion for stay pending appeal filed in the Ninth
Circuit.

This motion is made pursuant to Rules 7 and 62 of the Federal Rules of Civil
Procedure and is based on the memorandum in support of motion, the Declaration
of Kendall J. Moser, Exhibits “A’’-“B,” the records and files herein, and the
arguments at the hearing on this motion.

This motion is made following the conference of counsel pursuant to LR7.8

that took place on August 26, 2021 and the status conference on August 30, 2021.
Because time is of the essence, Defendant requested and the Court so
ordered that this Motion would be considered on an expedited basis and according
to the briefing schedule set by the Court. Defendant also requested and the Court
so ordered, with no objection by Plaintiffs, that the 7-day delay between the
conference of counsel and the filing of the Motion required by LR7.8 would be
waived.

DATED: Honolulu, Hawaii, August 31, 2021.

STATE OF HAWAII

CLARE E. CONNORS
Attorney General
State of Hawaii

/s/ Caron M. Inagaki
CARON M. INAGAKI
Deputy Attorney General

/s/ Kendall J. Moser
KENDALL J. MOSER
Deputy Attorney General

Attomeys for Defendant
CLARE E. CONNORS, in her
Official Capacity as the Attorney
General of the State of Hawai‘i
